TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00504-CV



                    Brooks Special Company and Jerry Barth, Appellants

                                                 v.

                                     State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-GV-09-002020, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The parties have filed a joint motion to abate this appeal pending settlement

negotiations. The motion is granted and the appeal is abated until April 19, 2013. The parties shall

submit either a motion to reinstate or a joint status report concerning the status of settlement

negotiations no later than April 19, 2013. Upon reinstatement, the appellee’s brief will be due no

later than the thirtieth (30th) day following reinstatement.



                                              _____________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Abated

Filed: December 18, 2012